Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-2 and 6 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Dolgin et al. (US Pub No. 2021/0150666).  
In regard to claim 1, Dolgin et al. disclose an apparatus comprising: a camera sensor (item 12 of figure 1) to capture one or more image frames (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Dolgin discloses a computing device 10 includes one or more image sensor(s) 12. Image sensor(s) 12 may be referred to in some instances herein simply as “sensor 12,” while in other instances may be referred to as a plurality of “sensor(s) 12” where appropriate. In some examples, sensor(s) 12 of FIG. 1 may represent one or more image sensor(s) that may include an array of pixel sensors (e.g., “pixels”). In addition, sensor(s) 12 may include processing circuitry, memory, and/or combinations thereof.  See para 34);

    PNG
    media_image1.png
    1122
    874
    media_image1.png
    Greyscale





a memory (item 30 of figure 1) storing at least a first object-detection model and a second object-detection model (in Dolgin, the camera processor(s) 14 may output the warped frame to system memory 30. In another example, camera processor(s) 14 or encoder/decoder 17 may perform various scaling operations to unwarp the warped frame and as such, store the unwarped frame to system memory 30.  See para 49); a processor comprising a first CPU core, a second CPU core, and a plurality of shaves for processing, in which: the first CPU core is configured to run a first instance of an operating system to handle general CPU tasks for the apparatus (in Dolgin, CPU 16 may comprise a general-purpose or a special-purpose processor that controls operation of computing device 10. A user may provide input to computing device 10, for example, to cause CPU 16 to execute one or more software applications. The software applications that execute on CPU 16 may include, for example, a camera application, a graphics editing application, a media player application, a video game application, a graphical user interface application or another program.  See para 37, 40-41); and the second CPU core is configured to run a second instance of an operating system to handle the image frames and to schedule computation tasks to be implemented by the plurality of shaves for the first object-detection model and the second object-detection model to detect an object in one or more image frames (in Dolgin, the computing device 10 further includes one or more camera processor(s) 14. In some instances, camera processor(s) 14 may comprise an image signal processor (ISP) that uses various processing algorithms under various circumstances to process image data. As shown in FIG. 1, a camera 15 may refer to a collective device including one or more image sensor(s) 12 and one or more camera processor(s) 14. Multiple cameras 15 may be included with a single computing device 10, such as a mobile phone having one or more front facing cameras and/or one or more rear facing cameras.  See para 34-35, 37-38). 
In regard to claim 2, Dolgin et al. disclose wherein the first object-detection model and a second object-detection model are deep learning models with each model comprising a plurality of model layers and the first object-detection model and the second object-detection model share at least some of the layers to reduce computation and resource requirements of the apparatus (in Dolgin, a DSP may execute certain ML models and/or AI algorithms configured to indicate particular areas of a frame. In some examples, an object detection network, such as a deep learning-based detector, may be used to detect or classify object in frames of image data. For example, object detection architecture (e.g., you-only-look-once (YOLO), single shot detector (SSD), convolutional neural network (CNNs), etc.) may be used to indicate locations of certain areas (e.g., locations of faces) in a frame.  See para 42-43).
In regard to claim 6, Dolgin et al. disclose wherein the object detection is a combination of computation results selected from both object-detection models (in Dolgin, camera processor(s) 14 may receive the indication via one or more of a user selection or an automatic detection. The indicated first area may comprise at least one of an object-of-interest, such as a face, or a region-of-interest, such as a particular region that a user indicates as being important in the frame. In a non-limiting example, an area of importance may represent a portion of a face of a person or a full face of a person that, in the case of video, may be tracked from one frame to a subsequent frame. In another non-limiting example, the indicated area may represent one or more objects that move during the filming or photo capture of an activity. In some instances, the higher resolution area from a warped frame may be used to assist in the tracking of the area in a subsequent frame.  See para 77-80). 

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 9-20 are allowable over the prior of records.
	Claims 3-5, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 3-4, 7, 9, 15 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein one of the first object-detection model and the second object-detection model is trained first to fix one or more shared layer weights (claim 3);	wherein each image frame is partitioned into multiple partitions with the partition number equal to the number of the shaves, each shave is assigned with a partition for object detection computation (claim 4); 
	wherein for computation results selected from the first object-detection model, the first object-detection model has a high detection probability than the second object-detection model; for computation results selected from the second object-detection model, the second object-detection model has a high detection probability than the first object-detection model (claim 7);
	wherein an image frame is partitioned into a plurality of partitions with each partition assigned to one shave for computation, the second CPU dynamically updating computation tasks based on implementation of the scheduled computations by the plurality of shaves (claim 9);
	selecting computation results from the object-detection model, between the first object-detection model and the second object-detection model, with a higher detection probability to form an output for object detection in the one or more image frames (claim 15).
Conclusion
 	Claims 1-2, 6 are rejected.  Claims 3-4, 7 are objected.  Claims 9-20 are allowed.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Kounavis et al. (US Pub No. 2019/0108447) disclose a multifunction perceptions in machine learning environment.
	Tubbs et al. (US Pub No. 2018/0004275) disclose a face detection circuit.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186